2013 WI 27

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2010AP1576-D & 2011AP1764-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against
                        Jeffrey A. Reitz, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant-Respondent,
                             v.
                        Jeffrey A. Reitz,
                                  Respondent-Appellant.



                             DISCIPLINARY PROCEEDINGS AGAINST REITZ

OPINION FILED:          March 29, 2013
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:

ATTORNEYS:
       For the respondent-appellant, there was a brief filed by
Jeffrey A. Reitz, pro se.


       For    the      Office of   Lawyer   Regulation,   there   was   a brief
filed by Julie M. Spoke, Office of Lawyer Regulation.
                                                                  2013 WI 27
                                                          NOTICE
                                            This opinion is subject to further
                                            editing and modification.   The final
                                            version will appear in the bound
                                            volume of the official reports.
Nos.   2010AP1576-D & 2011AP1764-D


STATE OF WISCONSIN                      :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Jeffrey A. Reitz, Attorney at Law:

Office of Lawyer Regulation,                                   FILED
             Complainant-Respondent,
                                                          MAR 29, 2013
       v.
                                                             Diane M. Fremgen
                                                          Clerk of Supreme Court
Jeffrey A. Reitz,

             Respondent-Appellant.




       ATTORNEY   disciplinary   proceeding.        Attorney's        license

suspended.


       ¶1   PER CURIAM.    Attorney Jeffrey A. Reitz appealed from

a referee's report concluding that he engaged in professional
misconduct and recommending that his license to practice law in

Wisconsin be suspended for 12 months.       This case was originally
on the December 4, 2012 oral argument calendar.            It was removed

from the calendar after it was discovered that Attorney Reitz
and the Office of Lawyer Regulation (OLR) were in agreement that

the referee erroneously included factual findings in her report
                                                    Nos.   2010AP1576-D & 2011AP1764-D



that arose out of counts of misconduct that had been previously

dismissed by the OLR.              The parties were directed to file a

stipulation identifying the specific findings of fact in the

referee's    report    that   related         to    dismissed      counts     and    thus

should not be considered by this court in reaching its final

decision.     The parties filed their stipulation on December 10,

2012, and identified 47 paragraphs in the referee's report that

they    believe    were    erroneously         included      and     should    not    be

considered.       The parties also pointed out that paragraph two of

the referee's report should be corrected to reflect the fact

that Attorney Reitz was admitted to practice law in 1981 rather

than 2001.

       ¶2   We agree with the parties that the 47 paragraphs from

the referee's report identified in their stipulation related to

counts that were dismissed by the OLR and thus should not be

considered by the court in rendering its decision.                       We conclude

that the referee's remaining findings of fact are supported by

satisfactory and convincing evidence.                 We further determine that
the    appropriate     sanction      to       impose       for    Attorney     Reitz's

misconduct is a ten-month suspension of his license to practice
law in Wisconsin.         In addition, we conclude that the full costs

of the proceeding, which are $6,943.09 as of December 13, 2012,
should be assessed against Attorney Reitz.                       We further conclude

that, as part of the sanction for his misconduct, Attorney Reitz
should be required to distribute all funds in his trust accounts

to their rightful         owners    or,   if       those   individuals      cannot    be

located, Attorney Reitz should be required to transmit those
                                          2
                                                              Nos.   2010AP1576-D & 2011AP1764-D



funds       to     the    state       treasurer's              office       as     unclaimed        or

unidentifiable property.

       ¶3        Attorney       Reitz      was      admitted          to     practice       law    in

Wisconsin        in    1981     and   practices          in     Milwaukee.          He    has     been

disciplined on two prior occasions.                             In 2005, his license was

suspended for five months for multiple counts of failure to act

with    reasonable         diligence        and         promptness         in     representing      a

client; having a client who was not represented by counsel sign

a release of Attorney Reitz's partner, prospectively limiting

the    partner's         liability       for     malpractice;              knowingly      assisting

another attorney in violating the rules of professional conduct;

two counts of failure to keep a client reasonably informed about

the status of a matter and failure to comply with reasonable

requests         for     information;            engaging            in     conduct       involving

dishonesty,           deceit,    fraud,        or       misrepresentation;            failure      to

explain a matter to the extent reasonably necessary to permit a

client to make informed decisions regarding the representation;

and failure to take steps reasonably practicable to protect a
client's interests upon termination of representation.                                          In re

Disciplinary           Proceedings         Against           Reitz,        2005     WI    39,      279

Wis. 2d 550, 694 N.W.2d 894.

       ¶4        In 2009, Attorney Reitz's license was suspended for 90

days based on a finding that he had engaged in 15 counts of

misconduct        with    regard      to    15      separate         clients.         All   of     the

counts involved Attorney Reitz's failure to give a chiropractor

written notice that settlement proceeds had been received in

several      cases       and     by     failing         to     promptly         deliver     to    the
                                                    3
                                                      Nos.    2010AP1576-D & 2011AP1764-D



chiropractor the amount he was entitled to receive in accordance

with documents signed by both the clients and Attorney Reitz's

law firm entitling the chiropractor to payment out of settlement

proceeds.         In re Disciplinary Proceedings Against Reitz, 2009 WI

90, 320 Wis. 2d 460, 769 N.W.2d 566.

       ¶5     On June 28, 2010, the OLR filed a complaint against

Attorney      Reitz       alleging       multiple    counts        of   misconduct.            An

amended complaint was filed on September 1, 2010.                               The amended

complaint alleged 30 counts of misconduct.                         A separate complaint

alleging five counts of misconduct was filed on August 2, 2011.

The    two    cases       were     consolidated       and     Kim       M.    Peterson        was

appointed referee.

       ¶6     On March 30, 2012, the parties filed a stipulation

whereby      Attorney       Reitz    pled    no     contest        to   all    five        counts

alleged      in    the    August     2,    2011    complaint.           He    also    pled     no

contest to 17 counts alleged in the September 1, 2010 amended

complaint.        The OLR agreed to dismiss the remaining 13 counts in

the amended complaint.               The stipulation provided, "Reitz agrees

that        the     referee        may      use     the       allegations             of     the
[c]omplaint . . . and              the     [a]mended       [c]omplaint . . . as                an

adequate      factual      basis     in the       record     for    a   determination          of
misconduct as to each misconduct count to which Reitz has pled

no contest."
       ¶7     The stipulation also provided that the OLR director

and    Attorney          Reitz   agreed      that    the      appropriate            level     of

discipline to impose for Attorney Reitz's misconduct in the two

cases was a ten-month suspension of his license to practice law
                                              4
                                                  Nos.    2010AP1576-D & 2011AP1764-D



in Wisconsin.       The OLR director and Attorney Reitz also agreed

that an appropriate condition of discipline was that Attorney

Reitz be required, prior to petitioning for reinstatement, to

provide the OLR with documentation that all funds in his trust

account    have been distributed          to    the      rightful    owners    or,    if

those individuals cannot be located, that the funds be escheated

to the state treasurer's office as unclaimed or unidentifiable

property.    The parties jointly requested the referee to file a

report finding facts based on Attorney Reitz's no contest pleas,

and the parties requested the referee to recommend that Attorney

Reitz's license be suspended for ten months.

     ¶8     All five counts of misconduct alleged in the August

2011 complaint arose out of Attorney Reitz's representation of

J.B. and/or P.B.          In July 2007 J.B. and P.B. hired Attorney

Reitz to represent J.B. in a personal injury case arising out of

a motorcycle accident that occurred in Illinois.                       In July 2009

this court ordered Attorney Reitz's license suspended for 90

days effective September 14, 2009.                 By letter dated August 4,
2009, the OLR reminded Attorney Reitz of his obligations under

SCR 22.26 stemming from his suspension, requiring him to notify
all clients in pending matters both of the suspension and of his

inability to act as their attorney after September 14, 2009.
Attorney    Reitz   did   not    notify       either     J.B.   or   P.B.    that    his

license was suspended.
    ¶9      On   August    28,   2009,        Attorney     Reitz     wrote    to    J.B.

asking his consent to have Attorney James E. Parrot "assist us"

with the case.        The letter did not mention Attorney Reitz's
                                          5
                                                           Nos.    2010AP1576-D & 2011AP1764-D



upcoming suspension.             Attorney Reitz drafted a document titled

"Client       Consent    to    Employment        of    Another        Lawyer,"     which      was

signed by J.B. on August 31, 2009.                          The agreement referred to

the Reitz law firm's role as "co-counsel" with Attorney Parrot

and     said    Reitz's       firm     "will     retain           responsibility       for    the

performance       of    legal    services"           and     "will     share    evenly       with

[A]ttorney James E. Parrot in the attorney's contingency fee."

On September 15, 2009,               a   day     after       Attorney        Reitz's   license

suspension began, Attorney Reitz sent J.B.'s file to Attorney

Parrot.

        ¶10    On October 9, 2009, the OLR received an affidavit from

Attorney Reitz in which he said he had notified, by certified

mail,    all    of     his    clients     in    pending           matters.      The    list     of

clients did not include either J.B. or P.B.                                On December 15,

2009, the OLR received a second affidavit from Attorney Reitz in

connection with his reinstatement request.                              In that affidavit

Attorney       Reitz    said    he     had     complied       with     the    provisions       of

SCR 22.26       following       the      suspension           of     his     license.          He
acknowledged that notice had inadvertently not been sent to J.B.

      ¶11      In early 2008, P.B. spoke to Attorney Reitz about a
medical       malpractice      claim     arising       from        possible    radial        nerve

damage she suffered on January 22, 2002.                             On January 22, 2003,
P.B. filed an action against a hospital in Illinois.                                   She was

originally represented in that case by Attorney Michael Lavelle
of Chicago.

      ¶12      Attorney Reitz made a verbal agreement with P.B. to

handle    her    case.         There     was    no    written        fee     agreement.        On
                                                6
                                                 Nos.    2010AP1576-D & 2011AP1764-D



March 29,     2008,    Attorney    Reitz's      employee     wrote    to   Attorney

Lavelle to formally ask to assume representation of P.B.                        The

file was subsequently picked up from Attorney Lavelle's office.

       ¶13   From time to time Attorney Reitz would refer medical

malpractice cases to Attorney Bill Walker.                  Attorney Walker met

with Attorney Reitz's employee to discuss P.B.'s case.

       ¶14   P.B.'s case was voluntarily dismissed in April 2008

due to the ill health of Attorney Lavelle.                  Under Illinois law,

there was a one-year deadline to reopen the case.                    A May 9, 2008

letter from Attorney Reitz's office to Attorney Lavelle stated

that    P.B.'s   malpractice       suit    would    be    handled     by   Attorney

Walker.      That same day Attorney Reitz's office sent a letter to

P.B. advising her the malpractice suit was being reviewed by

Attorney Walker.

       ¶15   Attorney Walker did review the malpractice suit but

declined     to represent    P.B.         In   mid-May    2008   Attorney   Walker

advised Attorney Reitz of his opinion that there were a number

of   substantial      obstacles    to   the    case,     including    insufficient
evidence of negligence.           Attorney Walker returned the case file

to Attorney Reitz on May 22, 2008.                  Attorney Walker's office
informed P.B. that the file had been returned to Attorney Reitz.

       ¶16   Attorney Reitz did not personally share with P.B. the
negative evaluation of the medical malpractice claim by Attorney

Walker.      P.B. made repeated, frequent calls to Attorney Reitz's
office asking about her malpractice suit.                 Attorney Reitz failed

to return the calls.        Each time P.B. would call Attorney Reitz's

office, she was informed by a paralegal that Attorney Reitz was
                                          7
                                       Nos.   2010AP1576-D & 2011AP1764-D



aware of the April 8, 2009 deadline to reopen the case and that

he was handling the matter.    Attorney Reitz allowed the April 8,

2009 deadline to pass without taking any action.

     ¶17    The OLR's August 2011 complaint alleged the following

counts of misconduct with respect to Attorney Reitz's handling

of J.B. and P.B.'s cases:

                 [COUNT   ONE:] By  failing  to   timely
            notify [J.B.], a client in a pending matter,
            of the suspension of his law license, Reitz
            violated SCR 22.26(1)(a) and (b)1 and SCR
            20:8.4(f).2

                 [COUNT TWO:] By filing an affidavit
            with [the] OLR containing misrepresentations
            concerning his compliance with the terms and
            conditions of the suspension, Reitz violated
            SCR 20:8.4(c).3



     1
         SCR 22.26(1)(a) and (b) states as follows:

          (1) On or before the effective date of license
     suspension or revocation, an attorney whose license is
     suspended or revoked shall do all of the following:

         (a) Notify by certified mail all clients being
    represented in pending matters of the suspension or
    revocation and of the attorney's consequent inability
    to act as an attorney following the effective date of
    the suspension or revocation.

         (b) Advise the clients to seek legal advice of
    their choice elsewhere.
    2
       SCR 20:8.4(f) provides that it is professional misconduct
for a lawyer to "violate a statute, supreme court rule, supreme
court order or supreme court decision regulating the conduct of
lawyers; . . . ."
    3
       SCR 20:8.4(c) says it is professional misconduct for a
lawyer to "engage in conduct involving dishonesty, fraud, deceit
or misrepresentation; . . . ."

                                  8
                                        Nos.   2010AP1576-D & 2011AP1764-D


                [COUNT THREE:] By repeatedly failing to
           return client [P.B.'s] telephone calls and
           failing to provide requested information to
           her concerning the status of his efforts to
           reopen her medical malpractice claim or find
           an attorney to represent her in the matter,
           Reitz violated SCR 20:1.4(a)(3) and (4).4

                [COUNT FOUR:] By failing to explain to
           client [P.B.] the ramifications of another
           attorney's     negative    assessment    of  the
           client's    medical    malpractice    claim  and
           failing     to     share     that    malpractice
           specialist's written evaluation of the claim
           with   the    client,    Reitz    violated   SCR
           20:1.4(b).5

                [COUNT   FIVE:] By  failing   to  timely
           notify his client that he was unilaterally
           abandoning his efforts to reopen her medical
           malpractice   claim   or  to   find   another
           attorney to handle her claim and failing to
           return her medical malpractice claim file to
           her, Reitz violated SCR 20:1.16(d).6



    4
       SCR 20:1.4(a)(3) and (4) states a lawyer shall "(3) keep
the client reasonably informed about the status of a matter;
[and] (4) promptly comply with reasonable requests by the client
for information; . . . ."
    5
        SCR 20:1.4(b) provides:

    A lawyer shall explain a matter to the extent
    reasonably necessary to permit the client to make
    informed decisions regarding the representation.
    6
        SCR 20:1.16(d) provides:

         Upon termination of representation, a lawyer
    shall take steps to the extent reasonably practicable
    to protect a client's interests, such as giving
    reasonable notice to the client, allowing time for
    employment of other counsel, surrendering papers and
    property to which the client is entitled and refunding
    any advance payment of fee or expense that has not
    been earned or incurred. The lawyer may retain papers
    relating to the client to the extent permitted by
    other law.

                                   9
                                                     Nos.    2010AP1576-D & 2011AP1764-D



        ¶18    By virtue of the March 30, 2012 stipulation, Attorney

Reitz pled no contest to all five counts.

        ¶19    Eight of the counts of misconduct in the September 1,

2010 amended complaint, to which Attorney Reitz pled no contest,

involved untimely delivery of client trust account funds.                                In

1999, Attorney Reitz joined Michael Mandelman's law firm.                               The

firm practiced          primarily    in   the    area       of    personal    injury    and

criminal law.           Prior to his association with Attorney Reitz,

Mandelman had client trust accounts at M&I and TCF banks.                              When

Attorney        Reitz    joined     the   firm       in      1999,      the   firm     used

Mandelman's       M&I    trust    account    as      its     active     trust   account.

Mandelman did not close the TCF trust account until December

2006.         In December 2002 Mandelman and Attorney Reitz stopped

using the M&I trust account and opened a new trust account at

Tri City Bank.           The M&I account remained dormant for at least

six years.

      ¶20      In May of 2005, while Attorney Reitz's license was

suspended,       Mandelman    stopped     using        the       Tri   City   Bank    trust
account and opened a new trust account at Pyramax Bank.                          The Tri

City account then remained dormant for more than three years.
Mandelman's       license    to     practice     law      was     suspended     for    nine

months effective June 21, 2006.                 Prior to that time a new trust
account was opened at Pyramax Bank in the name of Reitz, Parker

and Lawent, S.C. (RPL).             In July and August of 2008, a majority
of   undistributed        client     funds      in   Mandelman's         Pyramax      trust

account were transferred to the RPL trust account.


                                          10
                                                      Nos.       2010AP1576-D & 2011AP1764-D



       ¶21       The OLR's September 1, 2010 amended complaint alleged

that Attorney Reitz failed to distribute trust account checks to

clients for periods ranging from one to more than seven years;

deposited         monthly      settlement      payments          in    his     client     trust

account but failed to distribute the funds; failed to negotiate

with       subrogated        carriers;    failed    to    take        steps    necessary     to

resolve the division of ownership of trust account funds; failed

to   pay     a    client      money    withheld    from      a    2002     personal      injury

settlement until at least October 2008; and failed to distribute

or   reissue       47    uncashed        checks    written       on    his     client    trust

account between 2000 and 2005; and, as of July 30, 2008, having

an additional           14    checks     outstanding      for     periods      of   at least

three months and up to two years after Mandelman's suspension.

       ¶22       The OLR alleged, and by virtue of his March 30, 2012

stipulation         Attorney       Reitz      agreed,     that        he      violated    SCRs

20:1.15(b)        (in effect          prior   to   July   1,      2004),7 20:1.15(d)(1)

(effective July 1, 2004),8 and 20:1.3.9


       7
       SCR 20:1.15(b) (in effect prior to July 1, 2004) stated as
follows:

            Upon receiving funds or other property in which a
       client or third person has an interest, a lawyer shall
       promptly notify the client or third person in writing.
       Except as stated in this rule or otherwise permitted
       by law or by agreement with the client, a lawyer shall
       promptly deliver to the client or third person any
       funds or other property that the client or third
       person is entitled to receive and, upon request by the
       client or third person, shall render a full accounting
       regarding such property.
       8
           SCR 20:1.15(d)(1) provides:

                                              11
                                                Nos.    2010AP1576-D & 2011AP1764-D



      ¶23    By   virtue     of    his   stipulation,       Attorney     Reitz   also

admitted disbursing funds from his trust account that created

negative balances with respect to the subsidiary accounts for

two clients and with respect to a law firm subsidiary account

for bank charges.        He also admitted distributing funds such that

there was a $9,000 shortage in funds that should have been held

for   clients     in   the   RPL    trust   account    as    of   July    31,    2008.

Attorney      Reitz      admitted        violating      SCRs      20:1.15(e)(5)a.

(effective July 1, 2004),10 20:1.15(f)(1)b. (effective July 1,

2004 through December 31, 2009),11 and SCR 20:1.15(a) (effective

prior to July 1, 2004).12


           Notice and disbursement. Upon receiving funds or
      other property in which a client has an interest, or
      in which the lawyer has received notice that a 3rd
      party has an interest identified by a lien, court
      order, judgment,    or contract,   the  lawyer  shall
      promptly notify the client or 3rd party in writing.
      Except as stated in this rule or otherwise permitted
      by law or by agreement with the client, the lawyer
      shall promptly deliver to the client or 3rd party any
      funds or other property that the client or 3rd party
      is entitled to receive.
      9
       SCR 20:1.3 states "[a] lawyer shall act with reasonable
diligence and promptness in representing a client."
      10
           SCR 20:1.15(e)(5)a. provides:

      Standard for trust account transactions.      A lawyer
      shall not disburse funds from any trust account unless
      the deposit from which those funds will be disbursed
      has   cleared,  and  the   funds  are   available  for
      disbursement.
      11
           SCR 20:1.15(f)(1)b. provides:

           A subsidiary ledger shall be maintained for each
      client or matter for which the lawyer receives trust
                                          12
                                      Nos.   2010AP1576-D & 2011AP1764-D




    funds, and the lawyer shall record each receipt and
    disbursement of that client's funds and the balance
    following each transaction.    A lawyer shall not
    disburse funds from the trust account that would
    create a negative balance with respect to any
    individual client or matter.
    12
       SCR 20:1.15(a) (effective prior to July 1, 2004) provided
as follows: Safekeeping property.

         A lawyer shall hold in trust, separate from the
    lawyer's own property, that property of clients and
    third persons that is in the lawyer's possession in
    connection with a representation or when acting in a
    fiduciary capacity.    Funds held in connection with a
    representation or in a fiduciary capacity include
    funds held as trustee, agent, guardian, personal
    representative of an estate, or otherwise.      All funds
    of clients and third persons paid to a lawyer or law
    firm shall be deposited in one or more identifiable
    trust accounts as provided in paragraph (c).           The
    trust account shall be maintained in a bank, savings
    bank, trust company, credit union, savings and loan
    association or other investment institution authorized
    to do business and located in Wisconsin.        The trust
    account shall be clearly designated as "Client's
    Account" or "Trust Account" or words of similar
    import. No funds belonging to the lawyer or law firm,
    except funds reasonably sufficient to pay or avoid
    imposition   of   account    service  charges,    may   be
    deposited in such an account.         Unless the client
    otherwise directs in writing, securities in bearer
    form shall be kept by the attorney in a safe deposit
    box in a bank, savings bank, trust company, credit
    union,   savings   and    loan   association   or    other
    investment institution authorized to do business and
    located in Wisconsin.    The safe deposit box shall be
    clearly designated as "Client's Account" or "Trust
    Account" or words of similar import.      Other property
    of a client or third person shall be identified as
    such and appropriately safeguarded.     If a lawyer also
    licensed in another state is entrusted with funds or
    property    in   connection     with   an    out-of-state
    representation, this provision shall not supersede the
    trust account rules of the other state.

                               13
                                                  Nos.   2010AP1576-D & 2011AP1764-D



      ¶24    Attorney      Reitz       also    admitted,    by     virtue      of    his

stipulation, that by failing to create and retain complete trust

account      records      for    the    RPL     trust    account,        he   violated

SCR 20:1.15(e)(6).13            He   further    admitted    that    by    failing     to

provide     RPL   trust    account      records    requested     by    the    OLR    and

providing only incomplete and inaccurate records, he violated

SCR   20:1.15(e)(7),14          20:8.4(h),15      and    22.03(6).16          He    also


      13
           SCR 20:1.15(e)(6) provides:

      Record retention.   A lawyer shall maintain complete
      records of trust account funds and other trust
      property and shall preserve those records for at least
      6 years after the date of termination of the
      representation.
      14
           SCR 20:1.15(e)(7) provides:

           Production of records. All trust account records
      have public aspects related to a lawyer's fitness to
      practice.    Upon request of the office of lawyer
      regulation, or upon direction of the supreme court,
      the records shall be submitted to the office of lawyer
      regulation for its     inspection,  audit, use,    and
      evidence under any conditions to protect the privilege
      of clients that the court may provide.    The records,
      or an audit of the records, shall be produced at any
      disciplinary proceeding involving the lawyer, whenever
      material.   Failure to produce the records constitutes
      unprofessional conduct and grounds for disciplinary
      action.
      15
       SCR 20:8.4(h) states it is professional misconduct for a
lawyer to "fail to cooperate in the investigation of a grievance
filed with the office of lawyer regulation as required by
SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6), or
SCR 22.04(1); . . . ."
      16
           SCR 22.03(6) provides:

           In   the        course  of   the    investigation,   the
      respondent's        wilful  failure   to   provide   relevant
                                          14
                                                      Nos.      2010AP1576-D & 2011AP1764-D



admitted that by             falsely    certifying         on    his   fiscal        year    2007

State     Bar    of    Wisconsin       dues        statement      that        he    had     filed

overdraft       reporting      agreements      with     the      OLR,     and       by    falsely

certifying on his fiscal year 2008 State Bar of Wisconsin dues

statement       that     he     had     complied       with        the     trust          account

recordkeeping requirements for the listed accounts, he violated

SCR 20:1.15(i)(4).17

     ¶25    Attorney         Reitz     further      admitted       that       by    depositing

earned legal fees for clients into his client trust account and

distributing those fees through the trust account instead of

through     the        law     firm's     business           account,          he        violated

SCR 20:1.15(a)          (effective       prior        to        July     1,        2004),     and

SCR 20:1.15(b)(3) (effective July 1, 2004).18                            He also admitted

that by depositing checks to his client trust account that were


     information, to answer questions fully, or to furnish
     documents and the respondent's misrepresentation in a
     disclosure are misconduct, regardless of the merits of
     the matters asserted in the grievance.
     17
          SCR 20:1.15(i)(4) provides:

          Suspension for non-compliance.  The failure of a
     state bar member to file the certificate is grounds
     for automatic suspension of the member's membership in
     the state bar in the same manner provided in SCR
     10.03(6) for nonpayment of dues.     The filing of a
     false certificate is unprofessional conduct and is
     grounds for disciplinary action.
     18
          SCR 20:1.15(b)(3) provides:

     Lawyer funds. No funds belonging to the lawyer or law
     firm, except funds reasonably sufficient to pay
     monthly account service charges, may be deposited or
     retained in a trust account.

                                              15
                                                     Nos.      2010AP1576-D & 2011AP1764-D



payable to Attorney Mandelman, written on checks from an account

from a California law firm that were allegedly in payment of law

firm     fees,       he    violated    SCR    20:1.15(a)           (effective      prior     to

July 1, 2004), and SCR 20:1.15(b)(3) (effective July 1, 2004).

        ¶26    Attorney      Reitz     further     admitted        that    by    failing     to

file tax returns and pay tax on income earned by the RPL law

firm     he      violated        the    standard        of     professional          conduct

established in cases, including In re Disciplinary Proceedings

Against       Owens,       172   Wis. 2d 54,       56,       492    N.W.2d 157       (1992),

contrary to SCRs 20:8.4(f) and 20:8.4(c).

        ¶27    In addition, Attorney Reitz admitted that by failing

to file an action on behalf of a client prior to the expiration

of the statute of limitations, he violated SCR 20:1.3.                                      The

client subsequently obtained a money judgment against Attorney

Reitz    for     $101,190.17.          He    admitted     to    another         violation   of

SCR 20:1.3 by failing to either obtain and present a settlement

offer     to     a    minor      child's      parents,        place       the     matter    in

litigation, or advise the clients he did not believe the case

was worth pursuing and that they should pursue another attorney

if they wished to proceed.                   Although a $5,000 offer to settle

the claim had been tendered, Attorney Reitz never presented the

offer to the minor's parents.

       ¶28     On June 15, 2012, the referee found that the parties'

stipulation          set    forth      an    adequate        factual       basis      for    a

determination of            misconduct for         each   of       the   counts    to which

Attorney Reitz had pled no contest.                     The referee concluded that

a 12-month suspension, rather than the ten months proposed by
                                              16
                                                          Nos.   2010AP1576-D & 2011AP1764-D



the parties, was an appropriate sanction for Attorney Reitz's

misconduct.          The referee said the misconduct was serious and the

trust account records maintained by Attorney Reitz were in a

serious state of disarray.                      The referee said that due to the

poor recordkeeping, Attorney Reitz's law firm overpaid itself

fees   from     one       trust     account,       resulting         in     a    negative         trust

account balance.             The referee also said Attorney Reitz's client

trust accounts were used as a personal checkbook for the law

firm's       attorneys,          with    payments        being       made       from       the    trust

accounts to both Attorney                      Reitz    and    his    partner          on   numerous

occasions.

       ¶29    The referee said despite the fact that Attorney Reitz

has been disciplined on two other occasions, he has continued to

fail to comply with supreme court rules.                              The referee found it

especially          disturbing          that    while     Attorney          Reitz       was       being

investigated by             the OLR for          trust     account        violations             he   was

still committing additional misconduct.                              The referee concluded

that the severity of the misconduct, the need to protect the
public,       and     the    need        to     impress       upon    Attorney          Reitz         the

seriousness         of     his    misconduct           demonstrates         that       a    12-month
suspension is appropriate.                     The referee also recommended that as

a   condition        of     reinstatement         Attorney       Reitz          be     required       to
provide      the     OLR    with    sufficient          documentation            to    demonstrate

that all funds in his trust accounts were distributed to the
rightful      owner,        and    the        referee     suggests        that        if    Attorney

Reitz's license is reinstated, the OLR should monitor his trust

account activity for at least two years.
                                                  17
                                                     Nos.     2010AP1576-D & 2011AP1764-D



        ¶30    Attorney Reitz appealed raising two issues: (1) are

many of the factual findings of the referee unsupported by the

record and improperly relied upon in forming a basis for her

recommendations; and (2) are the recommendations for sanction of

the referee appropriate under the facts and findings of this

case.

        ¶31    Attorney        Reitz's      appeal      did      not    challenge        the

referee's       findings        of   fact     relating        to     those     counts    of

misconduct to which he pled no contest.                            He argued, however,

that many of the referee findings of fact related to the 13

counts of misconduct which were dismissed by the OLR.                           As to the

appropriate sanction, Attorney Reitz argued that the ten-month

suspension recommended by the parties, rather than the 12-month

suspension recommended by the referee, was an appropriate level

of discipline.

        ¶32    The OLR agreed that many of the referee's findings of

fact related to misconduct counts that were dismissed.                              The OLR

also agreed that a ten-month suspension was appropriate.                                  In
response to a court order, on December 10, 2012, the parties

filed a        stipulation identifying            the   findings       of    fact   in   the
referee's report that relate to counts that were dismissed.

        ¶33    A referee's findings of fact will not be set aside
unless clearly erroneous.                Conclusions of law are reviewed de

novo.         See In re Disciplinary Proceedings Against Eisenberg,

2004 WI 14, ¶5, 269 Wis. 2d 43, 675 N.W.2d 747.                             This court is

free     to     impose     whatever      discipline         it     deems     appropriate,

regardless       of      the    referee's      recommendation.               See    In   re
                                             18
                                                        Nos.       2010AP1576-D & 2011AP1764-D



Disciplinary Proceedings Against Widule, 2003 WI 34, ¶44, 261

Wis. 2d 45, 660 N.W.2d 686.

        ¶34    After careful review of the entire record, we agree

with the parties that the referee's findings of fact identified

in   their      December 10,         2012    stipulation           related       to    counts     of

misconduct          that    were    dismissed.         As     a    result    we       deem     those

findings of fact clearly erroneous and will not consider them in

reaching our decision in this case.                            We adopt the referee's

remaining       findings       of    fact    and    further         determine         that     those

findings        support       the    legal     conclusion           that     Attorney          Reitz

engaged in all             of the counts          of   professional          misconduct          set

forth in the parties' stipulation.

        ¶35    We now turn to the appropriate level of discipline to

impose        for    Attorney       Reitz's       professional          misconduct.              The

majority of the misconduct counts in this case involve trust

account violations.                Trust account violations are serious.                         The

comment       to     SCR    20:1.15     provides,        "A       lawyer     must       hold     the

property       of    others with        the care required               of   a    professional

fiduciary."              Attorney    Reitz    has      admitted       that       he    failed     to
create and retain complete trust account records and that he

provided only incomplete and inaccurate records to the OLR in
the course of its investigation.                        In a recent case involving

trust     account          violations,       we     found         instructive         the      South
Carolina       Supreme        Court's       holding     in        Matter     of       Miles,    335

S.C. 242,          516     S.E.2d 661    (1999):        "When       disciplinary            counsel

presents        clear       and     convincing         evidence        of    trust          account

violations or other inadequate recordkeeping, a lawyer's records
                                               19
                                                           Nos.   2010AP1576-D & 2011AP1764-D



must be sufficiently detailed to overcome the allegations."                                        Id.

at 663.       See In re Disciplinary Proceedings Against Weigel, 2012

WI 124, ¶47, 345 Wis. 2d 7, 823 N.W.2d 798.

       ¶36    Attorney Weigel's trust account violations resulted in

the revocation of his license to practice law in Wisconsin.                                         By

Attorney Weigel's own admission, his law firm's trust account

ran a deficit of between $100,000 and $1,000,000 for over 13

years.       We stated, "A six- or seven-figure deficit in an account

that     holds      client      funds      is        an     ethical          failure       of     epic

proportions"        and   "it     would     be       difficult          to       imagine    a     more

aggravated         pattern   of    misconduct. . . ."                       As    a   result,      we

concluded that any sanction less than revocation would undermine

the public's confidence in the honesty and integrity of the bar.

Id.,     ¶52.        Although      Attorney           Reitz's          misconduct,          in    the
management of his trust accounts and otherwise, is serious, it

does not reach the "epic proportions" of the Weigel case and

thus warrants a lesser sanction.

       ¶37    The OLR cited a number of cases in support of its

recommendation that a ten-month license suspension would be an

appropriate level of discipline.                          The OLR notes that in In re

Disciplinary Proceedings Against Van Groll, 2005 WI 140, 286

Wis. 2d 41, 704 N.W.2d 905, the attorney's license was suspended

for one year for nine counts of misconduct arising out of his

handling      of    client trust        funds, failing                 to    provide       full    and

truthful      information         during    the           OLR's    investigation,               filing

false State Bar of Wisconsin certifications, and failing to file

income    tax      returns   for     five       years.            In    the      OLR's     opinion,
                                                20
                                                       Nos.     2010AP1576-D & 2011AP1764-D



Attorney Reitz's misconduct is less serious than Attorney Van

Groll's.

        ¶38    The    OLR        also   notes       that   in     In   re   Disciplinary

Proceedings Against Scanlan, 2006 WI 38, 290 Wis. 2d 30, 712

N.W.2d 877, the attorney's license was suspended for six months

for misconduct arising out of nine grievance matters consisting

of practicing law while suspended, failing to deposit advanced

fees in a trust account, failing to return an unearned fee, and

failing to timely respond to the OLR's investigation.

        ¶39    The OLR also believes that Attorney Reitz's conduct is

similar       to   that     at    issue   in    In    re   Disciplinary      Proceedings
Against Schuster, 2006 WI 21, 289 Wis. 2d 23, 710 N.W.2d 458, in

which the attorney's license was suspended for nine months for

various trust account issues and making misrepresentations to

the OLR.       The OLR says Attorney Reitz's misconduct is aggravated

by the fact that he committed more violations than did Attorneys

Scanlan or Schuster, and he also has a more serious disciplinary

history.       In mitigation of Attorney Reitz's misconduct, the OLR

notes that Attorney Reitz has the absence of a dishonest or

selfish motive and has cooperated with the OLR during the course

of this disciplinary proceeding.

        ¶40    Upon careful consideration, we conclude that a ten-

month suspension of Attorney Reitz's license to practice law in

Wisconsin is an appropriate sanction.                      A ten-month suspension is

generally consistent with the level of discipline imposed in

prior    cases       and    adheres     to   the     court's      general   practice    of

imposing progressive discipline.                    We agree with the referee that
                                               21
                                                         Nos.       2010AP1576-D & 2011AP1764-D



Attorney Reitz should be required to pay the full costs of the

proceeding.         We     also      deem    it    appropriate          to      require       him    to

disburse    all     funds       in     his    trust     accounts          to      their     rightful

owners; if the rightful owners cannot be located, to transfer

the   funds    to    the        state    treasurer's           office        as      unclaimed       or

unidentifiable property.                Although the parties and the referee

recommended        that     these       disbursements              should       be    made     as     a

condition      of        Attorney       Reitz's        reinstatement,                we    find      it

appropriate to order the payments made as part of the sanction

as well as a condition of reinstatement.                            We also agree with the

referee     that,        upon    his    resumption            of    the      practice        of     law

Attorney Reitz's trust account should be subject to monitoring

by the OLR for a period of two years.

      ¶41     IT IS ORDERED that the license of Jeffrey A. Reitz to

practice    law     in     Wisconsin         is   suspended         for     a     period      of    ten

months effective May 3, 2013.

      ¶42     IT    IS    FURTHER       ORDERED        that    Jeffrey          A.    Reitz       shall

distribute all funds in his trust accounts to their rightful
owners.     If the rightful owners cannot be located, Jeffrey A.

Reitz shall transfer those funds to the state treasurer's office
as unclaimed or unidentifiable property.                            Jeffrey A. Reitz shall

provide documentation to the OLR that all funds in his trust
accounts have been so distributed.

      ¶43     IT IS FURTHER ORDERED that within 60 days of the date
of this order, Jeffrey A. Reitz shall pay to the Office of

Lawyer    Regulation         the      costs       of   this        proceeding,            which     are

$6,943.09.
                                                  22
                                              Nos.   2010AP1576-D & 2011AP1764-D



     ¶44   IT   IS   FURTHER     ORDERED    that   Jeffrey   A.   Reitz     shall

comply with the provisions of SCR 22.26 concerning the duties of

an attorney whose license to practice law has been suspended.

     ¶45   IT IS FURTHER ORDERED that, upon his resumption of the

practice   of   law,   Jeffrey    A.   Reitz's     trust   account   shall    be

subject to monitoring by the OLR for a period of two years.

    ¶46    IT   IS     FURTHER    ORDERED     that    compliance     with    all

conditions of this order is required for reinstatement.                See SCR

22.29(4)(c).




                                       23
    Nos.   2010AP1576-D & 2011AP1764-D




1